Title: To James Madison from William Willis, 7 September 1803
From: Willis, William
To: Madison, James


					
						Respected Sir,
						Barcelona September 7th. 1803
					
					I have been much afflicted with many anonymous letters some of them very threatning.  But I am more at a loss respecting your private favor of the 28th. of May than any other, as there has been a frigate here from the Squadron and altho I Spent part of my Time with the officers Especially with the Captain Rogers, Nothing was said to me on the subject of your letter  These things seem very strange to me and had I not seen a letter in the hands of Mr. Leonard which he assured me was in your hand writing that resembled the writing in the private letter from you of the 28th. of May I Should have doubted it to have come from you, but I am still prepar’d to meet the arrest and am confident that I shall make my innocence appear, and that I shall again be thought worthy of trust from my Country which I have faithfully Served and Millions of dollars would not have tempted me to have done any thing against her interest; the accusation is therefore the more painfull to me, as I have neglected my own interest to serve that of my Country.
					Captain Rogers of the United States frigate J A Sailed from this place four days ago for the Streights with Six Sail of American Merchant Vessells and the next day a large frigate pass’d in Sight of this Port Suppos’d to be the Commodore Morris and Yesterday the Nautilus schooner pass’d here in Search of Captain Rogers: Captain Rogers had With him the Tripoline Ship that had been So Long Blockaded in Gibralter.
					We have Little or no News here of note.  There is a British Ship of the line at Anchor in this road.  She is from the Squadron off Toulon.  She left there 10 Sail of the line which is about the same number which the french have in Toulon harbour.  I Am sir With Respectfull Esteem Your Hble Servt.
					
						Willm. Willis
					
					
						NB.  I am inform’d that the place of Consul is Vacant at Madrid and as I have no doubt of ing you of My innocence and as I feel myself Sufficiently recoverd from the effects of the Medicine to undertake this affair I would Therefore be ready to take charge of the office if the Executive should think Me Worthy of it and as there is a salary annexed to it it would make me some compensation for the losses I have sustained
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
